EXHIBIT 99.1 Capsalus Corp. Announces Agreement to Buy GeneWize Life Sciences, Inc. Agreement finalized to purchase stock of bioscience marketing company specializing in consumer genomics ATLANTA, Oct 14, 2011 (BUSINESS WIRE) Capsalus Corp. (OTCBB:WELL), a public company operating in the health and wellness space, has finalized the definitive agreement with leading biosciences company GeneLink Biosciences, Inc. (OTCBB:GNLK) to acquire 100% of the stock of its wholly owned direct-selling subsidiary GeneWize Life Sciences, Inc., pending GeneLink shareholder approval and other related terms. The deal, Capsalus' third in less than a year, will provide immediate revenues. Noteworthy investors backing Capsalus in financing the transaction include New York-based asset management firm, Wharton Equity Partners, as well as former National Football League quarterbacks Bernie Kosar and Gary Danielson. With their collective participation, Capsalus plans to bring not only financial support to GeneWize, but also hands-on operational expertise and strategic development opportunities. From the outset, GeneWize is expected to be a key driver in significantly enhancing Capsalus shareholder value in the near term. Earning distinction as the first network sales company to focus on providing individually customized nutritional formulations based on a consumer's personal DNA assessment, GeneWize generated more than $25 million in revenues over the past three years. The deal secures Capsalus' stake in the combined $20 billion market of skin care, weight management and wellness supplements in the U.S. What's more, the relationship with GeneWize adds to Capsalus' track record of sourcing opportunities and consummating investments in promising developing stage enterprises offering innovative products and services in fast-growing segments of the wellness sector. "Over the course of finalizing this deal and ramping up operating plans, we have been impressed by the leadership of GeneWize President Sharon Tahaney and her team," said Capsalus interim CEO Steven M. Grubner. "Considering their current outstanding performance in the market combined with our operating capabilities, professional resources and financial support, we are already off to a great start in paving a clear path for rapid expansion." Added GeneWize's Tahaney, "What we had hoped for when we embarked on this exploration is being realized in terms of overall business optimization potential. With this deal we are bringing together extraordinary science and business expertise to take our company to the next level through a distinctly robust strategy combining consumer genetics with social marketing." GeneWize is a significant addition to the family of Capsalus' companies across the consumer products, media and technology, biotechnology and healthcare industry spectrum, including Wish Upon a Hero, the world's largest online social helping network, connecting people in need with people who can help; Guava Healthcare, specializing in customized in-home, non-medical and medical staffing and services to clients across the age spectrum, listed among Entrepreneur's "Franchise 500" this year and last; White Hat Brands, an emerging player in the branded consumer products market; and PanTheryx, creating and selling biologics, pharmaceuticals and medical products to the expanding healthcare professional market in India. For more information about Capsalus, contact 888-400-7179, or visit www.capsalus.com. Capsalus Corp. (www.capsalus.com) is a public company that partners with and acquires visionary enterprises in the health and wellness space producing progressive, broad-based solutions for better physical, nutritional and emotional health worldwide. Capsalus, which derives its name from "Salus," the Roman goddess of health and prosperity, works with companies in varying stages of development, from consumer products to media and technology and biotechnology. It provides operating infrastructure, strategic pathways and financial support to get them to the mass market quickly and efficiently. GeneLink Biosciences, Inc. (www.genelinkbio.com) is a 17-year old leading biosciences company specializing in consumer genomics. GeneLink's patented technologies include proprietary DNA test assessments linked to personalized health, beauty and wellness applications and products. Its DNA assessments provide information that enables the customization of nutritional and skincare products designed and manufactured to fulfill each individual consumer's wellness needs. GeneWize Life Sciences, Inc. (www.genewize.com) is a beauty and wellness network marketing DNA customized nutritional supplements, skin care and gene modulating weight management products through self-directed businesses. Its LifeMap Nutrition System(TM), Healthy Aging Assessment(TM) and LifeMap Skin Care System(TM) offer a revolutionary new scientific approach to delivering formulations that truly address individual needs based on a consumer's personal genetic assessment. GeneWize is committed to delivering the highest quality, scientifically proven health, beauty and wellness products. The company's mission is to empower individuals to take personal responsibility and control of their health. Forward-looking Statements This news release may contain "Forward-looking Statements" within the meaning of Section 21E of the United States Securities Exchange Act, as amended. All statements in this news release, other than statements of historical fact, are forward-looking statements that involve various risks and uncertainties. There can be no assurance that such statements will prove to be accurate, and actual results and future events could differ materially from those anticipated in such statements. This notice expressly qualifies all forward-looking statements in this news release. SOURCE: Capsalus Corp. CONTACT: StarToplin Laura Feragen, 215-793-0310 lferagen@startoplin.com Copyright Business Wire 2011
